OPINION — AG — (1) THE FEES COLLECTED BY THE COUNTY COURT REPORTER FOR TRANSCRIPTION OF HIS SHORTHAND NOTES BELONG TO HIM PURSUANT TO SECTION 334 (2) THE COUNTY IS NOT LIABLE TO THE COUNTY REPORTER FOR TRANSCRIPT ORDERED BY THE DISTRICT ATTORNEY, OR OFFICIAL COUNTY COURT PROCEEDINGS. (3) A COUNTY COURT REPORTER CANNOT LEGALLY CHARGE A REPORTING FEE. (4) A TRANSCRIPT OF A PRELIMINARY HEARING ORDERED BY THE DISTRICT ATTORNEY IS AN APPROPRIATE EXPENSE FOR PAYMENT OUT OF HIS A-4 TRANSCRIPT AND APPEAL COSTS ACCOUNT. (5) OPINION NO. 67-391 DATED NOVEMBER 8, 1967, IS WITHDRAWN AND THIS OPINION IS SUBSTITUTED THEREFOR. CITE:  20 O.S. 1961 110 [20-110], 20 O.S. 1961 111 [20-111], 20 O.S. 1961 112 [20-112], 20 O.S. 1961 318 [20-318], 20 O.S. 1961 334 [20-334], OPINION NO. 66-111, OPINION NO. 65-165, OPINION NO. 64-227, 62 O.S. 1961 323.1 [62-323.1] 62 O.S. 1951 323 [62-323] (BRIAN UPP)